NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7 May 2018.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Upon further consideration of the claims filed on 20 January 2011, claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the term “liquefied gas” in line 8 refers to the liquefied gas previously recited in line 3 of said claim or to a different liquefied gas. 
Regarding claim 6, it is unclear if the term “liquefied gas” in line 2 refers to the liquefied gas previously recited in claim 1, upon which said claim depends, or to a different liquefied gas.
Regarding claim 8, it is unclear which of the previously claimed drilling fluids does the term “drilling fluid” in line 2 of said claim refer to.
Regarding claim 9, it is unclear if the term “liquefied gas” in line 8 refers to the liquefied gas previously recited in line 3 of said claim or to a different liquefied gas. Furthermore, it is unclear which of the previously claimed drilling fluids does the term “drilling fluid” in line 14 of said claim refer to. Additionally, the term “second centrifugal separator” in line 14 lacks antecedent basis. Claims 10 and 11 are rejected for the same reason due to their dependency upon said claim.
Regarding claim 12, it is unclear which of the previously claimed drilling fluids does the term “drilling fluid” in line 1 of said claim refer to. Furthermore, it is unclear if the term “liquefied gas” in line 1 refers to the liquefied gas previously recited in claim 1, upon which said claim depends, or to a different liquefied gas
Regarding claim 14, the term “degassed drilling” in line 3 lacks antecedent basis and also appears to be incomplete.
Regarding claim 15, it is unclear if the term “liquefied gas” in lines 8 and 16 refers to the liquefied gas previously recited in line 3 of said claim or to a different liquefied gas. Claims 16-18 are rejected for the same reason due to their dependency upon said claim.
Regarding claim 17, it is unclear which of the previously claimed drilling fluids does the term “drilling fluid” in line 4 of said claim refer to.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, since the prior art does not teach or suggest wherein the first centrifugal separator is operated at a first pressure sufficient to maintain the liquefied gas present in the second drilling fluid in a liquid phase. 
Claim 19 is allowable.

Response to Arguments
Upon consideration of Applicant remarks filed on 20 January 2021, the arguments are persuasive and the rejections over Ross in view of Eppig are withdrawn. Ross does not teach wherein the first centrifugal separator is operated at a first pressure sufficient to maintain liquefied gas present in the second drilling fluid in a liquid phase. Eppig also does not teach such a centrifugal separator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shuyi S. Liu/Examiner, Art Unit 1774